Citation Nr: 1608327	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-24 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to September 1956, December 1956 to October 1962, and from November 1962 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

Relevant medical evidence and a new claim for a TDIU were submitted in July 2010, and entitlement to a TDIU was subsequently again denied in an August 2010 rating decision.  Since the relevant medical evidence was received prior to the expiration of the one year appeal period of the March 2010 rating decision, that rating decision is under appeal.  See 38 C.F.R. § 3.156(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, a letter dated in February 2010 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Additional notice was provided in July 2010.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationale for the opinions expressed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2015). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

Service connection is in effect for the following disabilities: 

thoracolumbar strain, rated 20 percent from October 18, 2012 and 40 percent from October 25, 2013;
right knee instability, rated 30 percent from December 2, 2013;
left knee instability, rated 30 percent from December 2, 2013;
right ankle foreign body, rated 10 percent disabling from July 21, 2008;
hearing loss, rated 10 percent disabling from June 18, 2009; 
tinnitus, rated 10 percent disabling from June 18, 2009; 
left knee strain, rated 10 percent disabling from September 6, 2011; 
right knee strain, rated 10 percent disabling from September 6, 2011; 
left ankle strain, rated 10 percent disabling from October 18, 2012; 
left arm painful scar, 
rated 10 percent disabling from April 24, 2014; and 
left hand laceration with residuals, rated 10 percent disabling from July 21, 2008 and noncompensable from April 24, 2014.  

The Veteran's combined evaluation for compensation was 30 percent from June 18, 2009, the date the claim for a TDIU was submitted, 50 percent from September 6, 2011, 60 percent from October 18, 2012, 70 percent from October 25, 2013, and 90 percent from December 2, 2013.  Therefore, the Veteran met the schedular requirement from October 25, 2013 because he had at least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the period prior to October 25, 2013, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b) (2015).

In July 2010 the Veteran (born in 1932) reported that he had a high school education and that he had worked until 2000 (age 68) as an automobile mechanic.  He submitted his application for TDIU benefits in 2009, at age 77.  

The Veteran had a VA joints examination in October 2009 at which he reported that he was limited to performing non-strenuous chores and shopping for an hour due to his right ankle.  He reported that his knees hurt periodically and that he could not close his left hand all the way.  There was also a loss of grip strength in the left hand, and the hand was worse in cold weather.  It was noted that the knees were painful by the end of a workday due to constant squatting and kneeling.  The Veteran also had a skin examination, and the examiner opined that there was no skin condition that affects occupational functioning.  At a February 2010 audiological examination, the examiner opined that the effect of the hearing loss on the Veteran's usual occupation was difficulty hearing and understanding speech.

A private treating provider opined in June 2010 that the Veteran was not employable due to his medical conditions.  The Veteran was diagnosed with chronic ankle pain, a crush injury of a finger, back pain, dermatitis and eczema, and hearing loss.  The Veteran's medical history was noted to include hypertension atherosclerotic heart disease, peripheral vascular disease, cerebrovascular disease, and aortic aneurysm.  A June 2011 VA audiological examiner opined that the Veteran was capable of employment from an audiological standpoint.  A June 2011 VA general medicine examiner opined that the service-connected left hand condition limited grasping hand tools, performing heavy lifting, picking up small objects off a flat surface, and torque strength.  The right ankle limited prolonged walking, standing, squatting, and bending.

The Veteran had examinations arranged through VA QTC Services in July 2013.  The examiner opined that the back, ankles, left hand scar, knees, and left hand lacerations residuals did not limit the ability to work.  The hearing loss and tinnitus affected hearing the television, over the telephone, and in normal conversation.  A February 2014 examiner opined that the back condition prevented prolonged sitting, standing, bending, and lifting.  The knee and ankle disabilities limited walking distances, standing, squatting, and climbing.  An April 2014 hand and finger examiner opined that the left hand disability caused limitations in gripping, and a scar examiner opined that the left hand scar did not limit the ability to work.

The June 2010 opinion from the private treating provider that the Veteran was unemployable due to medical conditions is not persuasive.  This is because non-service connected disabilities appear to have been considered in making that determination.  The examiner noted that the Veteran had a history of coronary disease, peripheral vascular disease, cerebrovascular disease, and an aortic aneurysm.  Treatment notes also indicate that the Veteran had decreased memory.  None of these have been service connected.  While the Veteran's service connected disabilities obviously would have an adverse effect on employment, (recognized by the ratings assigned), given the inclusion of the non-service connected disabilities in the basis for finding the Veteran unemployable reduces the probative value of this opinion when considering entitlement to TDIU benefits.  

The Veteran is competent to state what effects he believes his service-connected disabilities have on employment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the reports from the examiners discussed above show that the Veteran has limitations in performing physical activities related to employment, such as prolonged sitting, standing, bending, lifting, walking, climbing, and functions with the left hand.  However, the record does not show that the Veteran is precluded from performing any substantial gainful employment as a result of his service-connected disabilities.  As indicated, the service-connected disabilities do not affect the Veteran's memory or ability to concentrate, and while the left hand is impaired, the record, including the April 2014 hand and finger examination, shows that the Veteran is right handed.  Therefore, his ability write and perform other functions with his dominant hand is not affected by a service-connected disability.

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

A total disability rating based on individual unemployability is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


